Citation Nr: 0526891	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-15 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for a bilateral ear disorder, to include hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The veteran had active service from January 1945 to May 1946, 
including service in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for bilateral ruptured eardrums.  The veteran 
perfected a timely appeal of this determination to the Board.

In October 2003 and March 2005, the Board remanded this case 
to the RO for additional development.  This having been 
completed, the matter is again before the Board.  

The issue of entitlement to service connection for a 
bilateral ear disorder, to include hearing loss, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a June 1966 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for an 
ear condition; the same month, the RO notified the veteran of 
its decision and of his appellate rights; the veteran did not 
appeal and the decision became final.

2.  Evidence added to the record since the June 1966 rating 
decision is not cumulative or redundant, and, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the veteran's claim and raises 
a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

1.  Evidence received since the June 1966 rating decision is 
new and material; the claim of entitlement to service 
connection for a bilateral ear disorder, to include hearing 
loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.  

II.	Application to reopen claim of entitlement to service 
connection for
bilateral ear disorder, to include hearing loss.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since June 1966 
includes VA treatment reports, audiological examinations 
conducted in June 2002 and June 2003, and lay statements of 
the veteran and his representative in connection with his 
claim.

Of particular significance are the June 2002 and June 2003 
audiological examinations indicating that the veteran 
currently has hearing loss for VA purposes, and noting that 
the veteran reported excessive noise exposure, including 
serving around artillery while in the military.  In addition, 
statements provided by the veteran indicate that the 
veteran's hearing was impacted, and his eardrums were 
ruptured, while serving on board the USS Vance in World War 
II.  He stated that this happened when a three inch gun fired 
near his head.  He indicated that he has had increasing 
problems with his hearing since that time.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the June 1966 rating 
decision that denied service connection for an ear condition 
and, when considered with previous evidence of record relates 
to an unestablished fact necessary to substantiate the 
veteran's claim and raises a reasonable possibility of 
substantiating the claim.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for a bilateral ear disorder, to include hearing 
loss, is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for a 
bilateral ear disorder, to include hearing loss, is reopened; 
the appeal is granted to this extent only.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for a bilateral ear disorder, to include hearing loss, must 
be remanded for further action.  

In this case, audiological examinations of the veteran dated 
in June 2002 and June 2003 indicate that the veteran has 
bilateral hearing loss for VA disability purposes.  38 C.F.R. 
§ 3.385.  In addition, the record contains testimony of the 
veteran in indicating that the veteran was exposed to 
significant occupational noise in service while serving on 
the USS Vance, and that his eardrums were ruptured when a 
three inch gun fired near his head.  After service, the 
veteran stated that he was employed as a machinist and tool 
and die maker, but that he was never exposed to excess noise 
in this profession.  He stated that his duties were in the 
tool room and maintenance and torpedo building departments, 
away from most noise.  The veteran, however, was not afforded 
a VA audiological examination in connection with his claim in 
order to determine whether his current hearing or other ear 
condition may be related to his time in the service.

Therefore, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
examination.  After determining the current nature, extent 
and etiology of any ear condition or hearing loss found to be 
present, the examiner should offer an opinion as to the 
likelihood that any disability found to be present is 
directly related to or had its onset during service, 
including any ruptured eardrums suffered while service on 
board the USS Vance.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In this regard, the Board notes that the veteran 
served outside the continental limits of the U.S. while in 
the service, and was awarded the American and Asiatic Pacific 
Campaign Medals, and the European-African-Middle Eastern Area 
Campaign Medals.  While not conclusive, this indicates that 
the veteran may have engaged in combat operations while in 
the service in World War II.  As appropriate, therefore, the 
RO should consider the application of 38 U.S.C. § 1154(b) and 
38 C.F.R. § 3.304(d) when adjudicating this claim.  See also 
Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of any bilateral ear 
disorder, to include hearing loss, found 
to be present.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any ear 
disorder, to include hearing loss, found 
to be present.  If the examiner diagnoses 
the veteran as having an ear disorder, to 
include hearing loss, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
condition, to include hearing loss, was 
caused by or had its onset during 
service.  In doing, so the examiner 
should specifically comment on the 
veteran's January 2002 and June 2004 
statements indicating that he suffered 
ruptured eardrums in service, as well as 
statements regarding his hearing loss 
since that time.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review this 
claim.  When adjudicating this claim, the 
RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  As appropriate, the RO 
should consider 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) when adjudicating 
this claim.  If the RO's determination 
remains adverse to the veteran, the 
veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


